752 N.W.2d 464 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Erwin HARRIS, Defendant-Appellant.
Docket No. 135535. COA No. 280406.
Supreme Court of Michigan.
July 23, 2008.
On order of the Court, the application for leave to appeal the December 13, 2007 order of the Court of Appeals is considered, and it is DENIED, because the defendant has failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would grant leave to appeal.